PER CURIAM.
This is an appeal from the judgment of the district court rendered on the 21st day of October, 1945, in an action wherein plaintiff sought to quiet title to certain real property. The issues of fact were tried before the Honorable Clyde G. Pitman; trial judge, who entered the judgment in the cause and also the order overruling the motion for new trial. The case-made was settled by Judge Kenneth Jarrett. The case-made attached to the petition in error was settled and signed without any certificate showing the inability of Judge Pitman to settle the same, and under the decisions of this court it has been many times held that such a case-made presents nothing to this court for review. Knox v. Krause, 140 Okla. 7, 282 P. 120; Incorporated Town of Guymon v. Triplett, 71 Okla. 298, 177 P. 570; Davis v. Lambard Hart Realty & Investment Co., 88 Okla. 301, 213 P. 78; Brown v. Marks, 45 Okla. 711, 146 P. 707; Arkansas Fertilizer Co. v. Brattin, 127 Okla. 9, 260 P. 43.
The cause cannot be reviewed on transcript, for, assuming the record is properly certified as a transcript, the order overruling the motion for new trial was entered on the 23rd day of October, 1946, and the appeal was not lodged in this court until six months thereafter. In such case, in order to review any alleged errors arising upon the transcript, it is necessary to file the cause within six months from the 21st day of October, 1946, the date on which the payment was rendered. . See Richardson v. Beidleman, 33 Okla. 463, 126 P. 818.
The appeal is dismissed.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, WELCH, CORN, GIBSON, and LUTTRELL, JJ., concur.